Citation Nr: 0336520	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  98-08 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to July 
1963 and from December 1966 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1997 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  For the reasons set forth below, 
the appeal of the issue of entitlement to service connection 
for PTSD is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by means of an 
unappealed April 1991 rating action.

2.  Evidence received since the April 1991 rating action 
bears directly and substantially upon the claim of service 
connection for a PTSD, is not cumulative or redundant, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1991 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2003); 38 C.F.R. § 3.156(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim to reopen his previously disallowed claim for 
service connection for PTSD.  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5126 (West 2002); McQueen v. Principi, 14 Vet. 
App. 300 (2001) (per curiam).  The law provides that VA has 
duties to notify and to assist claimants.  In view of the 
decision reached herein reopening the veteran's claim, the 
Board concludes that the requirements set forth in the VCAA 
have been satisfied as to this issue.

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Board notes that new VA regulations have been promulgated 
pertaining to the adjudication of claims to reopen finally 
denied claims by the submission of new and material evidence.  
38 C.F.R. § 3.156(a) (2003).  These changes are prospective 
for claims filed on or after August 29, 2001.  As the 
veteran's claim to reopen was received prior to August 2001, 
these new regulations pertaining to the adjudication of 
claims to reopen finally denied claims are not applicable in 
the present case.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.305 
(2003).  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with current 
DSM-IV criteria, (2) credible supporting evidence that the 
claimed inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), as amended in June 1999, but effective from March 
1997.

The stressor may be the result of either a combat or non-
combat experience.  If the claimed stressor is not related to 
combat, the veteran's lay testimony regarding his inservice 
stressors must be corroborated by credible evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, after-the-
fact medical evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  Accordingly, service connection may not be 
granted for PTSD based on a diagnosis unsupported by credible 
evidence of an inservice stressor.  On the other hand, if the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).  If the veteran is found to have 
engaged in combat with the enemy, then (and only then), his 
testimony regarding alleged stressors must be accepted as 
conclusive and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," that is, credible, 
and "consistent with the circumstance, conditions, or 
hardships of such service."  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  A claimant's assertions that he or she 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he engaged in combat with the 
enemy.

The Board concludes that medical evidence is needed to lend 
plausible support for the issue of entitlement to service 
connection presented by this case because the issue involves 
questions of medical fact requiring medical knowledge or 
training for resolution.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Competent medical evidence is defined by the 
regulations as evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).

The Board denied service connection for an acquired 
psychiatric disorder in February 1984 and post-traumatic 
stress disorder (PTSD) in January 1987.  Service connection 
for PTSD was denied in 1987 as the evidence did not show that 
the veteran had PTSD at that time.  The evidence of record at 
the time of this decision included the veteran's service 
medical records, post service medical records, and copies of 
VA examination reports.  

Since the 1987 Board decision, the veteran has sought to 
reopen his claim for service connection for PTSD on several 
occasions.  In support of his claim, he submitted additional 
private medical records.  However by rating actions in July 
1989 and April 1991, the RO denied service connection for 
PTSD.  The veteran was notified of the 1991 decision by 
letter dated in April 1991; however, the evidence does not 
show that the veteran filed a notice of disagreement of this 
decision or perfected an appeal of this decision.  
Accordingly, the 1991 decision is final and is the most 
recent unappealed denial of service connection for PTSD. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2003).

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for PTSD.  In 
particular, the Board notes that since the prior unappealed 
rating decision in 1991, additional medical evidence has been 
received which establishes that the veteran has a diagnosis 
of PTSD and has been receiving treatment for this disorder.  
Of particular note is the report of a VA psychiatric 
examination in July 1999 in which an examiner diagnosed the 
veteran with PTSD after interviewing the veteran and 
reviewing his claims folder.  As this evidence was not of 
record at the time of the prior denial, this information is 
"new." 

This new evidence is also material as it shows that the 
veteran presently has PTSD which has been clinically 
attributed to his claimed in-service stressors.  This 
evidence bears directly and substantially upon the specific 
matters under consideration, is not cumulative or redundant 
of information previously considered, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Consequently, the Board finds that new 
and material evidence to reopen the veteran's claim for 
service connection for PTSD has been submitted.  38 C.F.R. 
§ 3.156(a).  

Having found that the veteran's claim for service connection 
for PTSD has been reopened, the Board has reviewed the 
evidence and determined that further evidentiary development 
is necessary.  Accordingly, a Remand of the case is required.




ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for PTSD is reopened.  
To this extent only, the benefit sought on appeal is allowed.


REMAND

VA has enhanced duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  Recently, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that both the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While veteran was 
furnished with letters addressing the VCAA, these notice 
letters dealt with separate claims for service connection for 
various disorders rather the issue presently on appeal.  The 
Board no longer has authority to attempt to cure VCAA 
deficiencies.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, a remand in necessary to ensure compliance with 
the provisions of the VCAA, VA implementing regulations, and 
the Court's decision in Quartuccio.

In addition to the foregoing, additional VA medical evidence 
has been associated with the claims folder that was not of 
record when the most recent Supplemental Statement of the 
Case (SSOC) was issued in September 2002.  These records 
include outpatient psychiatric treatment records.  Applicable 
VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304(c) (2003).  A review of the claims folder does not 
indicate that any such waiver has been received.  Therefore, 
remand is required the preparation of a SSOC.

In the present case, while the veteran has been diagnosed 
with PTSD resulting from claimed inservice stressors, these 
stressors have not been verified.  As stated above, the VCAA 
and its implementing regulations impose a duty on VA to 
assist claimants in the development of their claims for VA 
compensation.  In verifying the occurrence of claimed 
inservice stressors, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993), and West v. Brown, 7 Vet. App. 70 (1994).  If the 
adjudicators conclude that the record establishes the 
existence of such event, then the case should be referred for 
a medical examination to determine (1) the sufficiency of the 
stressor, (2) whether the remaining elements required to 
support the diagnosis of PTSD have been met, and (3) whether 
there is a link between a currently diagnosed PTSD and a 
recognized stressor or stressors in service.  38 C.F.R. § 
3.304(f) (2003).

In such a referral, the adjudicators should specify to the 
examiner precisely what events claimed as stressors are 
established by the record, and the medical examiner must be 
instructed that only those events may be considered in 
determining whether the appellant was exposed to a stressor 
for the purposes of service connection.  In other words, if 
the adjudicators determine that the existence of the 
inservice events claimed as stressors is not established by 
the record, a medical examination to determine whether PTSD 
due to service is present would be pointless.  Likewise, if 
the examiner renders a diagnosis of PTSD that is not clearly 
based upon stressors whose existence the adjudicators have 
accepted as shown by the evidence, the examination would be 
inadequate for rating purposes.

In reviewing the claims file, the Board notes a diagnosis of 
PTSD provided by a VA examiner as well as VA outpatient 
treatment records.  As set forth above, it is incumbent on 
the adjudicators to verify the inservice stressors that lead 
to the diagnosis of PTSD.  The veteran has identified several 
stressors which he feels contributed to his PTSD.  These 
stressors include the following:

1.  Seeing a man get his head cut off 
while launching aircraft.
2.  Seeing a man get cut in half when a 
cable snapped.
3.  Seeing a man get sucked into a jet 
intake and killed.
4.  Seeing a man get killed with a razor 
blade while serving on board a ship.
5.  Seeing a man killed with a wrench 
while serving on board a ship.
6.  Seeing a man get his arm and shoulder 
cut off after walking into a propeller.  
7.  Seeing an airplane crash on takeoff, 
killing the pilot.  8.  Encountering men 
shooting at each other and witnessing a 
man get the back of his head blown off 
while walking off base. 
9.  Witnessing a rocket come through the 
bulkhead and watching six men burn to 
death while showing a movie aboard ship.
10.  Witnessing several killings on base 
in San Francisco and having bullets fly 
over his head.
11.  Witnessing a man being beat so badly 
on the street that his eyeballs were 
hanging out and his face was like 
meatloaf.
12.  Being beaten by mobs and having a 
gun held to his head because he was in 
the service.
13.  Encountering some friends being 
beaten by a mob and running away because 
he was afraid to try and help them.

A review of the record does not show that the U.S. Armed 
Services Center for the Research of Unit Records (USASCRUR)) 
has been requested to verify the stressful events reported by 
the veteran.  The Board is of the opinion that the veteran's 
service personal records should be obtained as they may be 
probative in this appeal.  

In light of the foregoing, and recognizing VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim under the provisions of the VCAA, the Board 
believes that additional evidence must be obtained in order 
to determine if the appellant has PTSD that can be linked to 
traumatic events to which he claims he was exposed during 
military service. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

2.  The RO should make another attempt to 
secure the veteran's service personnel 
records through official channels.

3.  The RO should contact the veteran and 
request that he furnish a specific 
account of his inservice stressors, which 
he feels caused his PTSD.  He should be 
as specific as possible in identifying 
these stressors including furnishing 
names, dates, units, name of the ship 
where the claimed incidents occurred, and 
other data which would assist in 
verifying the events in question.  This 
summary, and all associated documents, 
should be forwarded to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 in order to 
verify the stressors claimed by the 
veteran.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified, and if so, what was 
the nature of the alleged stressor which 
has been established by the record to 
have occurred.  In making this finding, 
the RO must specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of any of the veteran's 
alleged stressors, the RO must 
specifically identify the stressor(s) 
that have been established by the 
evidence of record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  Thereafter, the RO should 
readjudicate this claim with 
consideration of the evidence received 
since the issuance of the September 2002 
SSOC.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



